UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-185368 Commission file number EPICURE CHARCOAL, INC. (Exact name of registrant as specified in its charter) NEVADA 45-5538945 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 6910 Salashan Parkway Ferndale, Washington 98248 (Address of principal executive offices) (Zip Code) (775)-321-8228 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Common Stock Title of each class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.o Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).x Yeso No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of March 31, 2013 the aggregate value of voting and No-voting equity held by non-affiliates was $0. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of December 9, 2013 the Company has 5,147,039 shares of common stock issued and outstanding. Table Of content Item 1. Business. 3 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 7 Item 2. Properties. 7 Item 3. Legal Proceedings. 7 Item 4. Mine Safety Disclosures. 7 PART II 8 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 8. Financial Statements and Supplementary Data. 10 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 11 Item 9A. Controls and Procedures. 11 Item 9B. Other Information. 12 PART III 13 Item 10. Directors, Executive Officers and Corporate Governance. 13 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 16 Item 13. Certain Relationships and Related Transactions, and Director Independence. 16 Item 14. Principal Accountant Fees and Services 17 Item 15. Exhibits, Financial Statement Schedules. 18 SIGNATURES 19 2 PART I Item 1. Business. Overview The Company was incorporated in the state of Nevada as a for-profit company on June 21, 2012. We are a development-stage company that intends to sell our own brand of Charcoal products for BBQ and restaurant grilling purposes. The Company’s auditors have issued an opinion that the ability of the Company to continue as a going concern is dependent on raising capital to fund its business plan and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. Our auditors have issued a “going concern” opinion, meaning that there is substantial doubt if we can continue as an on-going business for the next twelve months unless we obtain additional capital The Company has not yet implemented its business model and to date has generated no revenues. Neither the Company’s management nor any affiliates of the Company or its management have previously been involved in the management or ownership of a development stage company. The Company has registered 4,500 000 shares to offer at $0.04 per share. Since becoming incorporated, EPICURE CHARCOAL, INC. has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations nor has the Company any plans nor does any of its stockholders have any plans to merge into an operating company, to enter into a change of control or similar transaction or to change our management. Neither management nor the Company’s shareholders have plans or intentions to be acquired. EPICURE CHARCOAL, INC. is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. We are an ‘‘emerging growth company’’ within the meaning of the federal securities laws. For as long as we are an emerging growth company, we will not be required to comply with the requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, the reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and the exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an emerging growth company. For a description of the qualifications and other requirements applicable to emerging growth companies and certain elections that we have made due to our status as an emerging growth company, see “Risk Factors—Risks Related to this Offering and our Common Stock – We are an ‘emerging growth company’ and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors”. As of September 30, 2013, the Company’s sole officer owns 100% of the outstanding shares of the Company and if all 4,500,000 shares are sold, he will own 52.63% after this offering is completed. The Company’s sole officer will have control of the Company. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the Company filed with this registration statement. As of September 30, 2013 the end of our fiscal year, the Company had raised $5,000 through the sale of its common stock. There is $nil of cash on hand. The Company currently has liabilities of $7,891. In addition, the Company anticipates incurring costs associated with this offering totaling approximately $7,000. As of the date of this registration statement, we have generated no revenues from our business operations. The minimum amount of offering proceeds required to implement our business plan is $45,000.00. In their audit report dated October 16, 2013 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Our business office is located at 112 North Curry Street Carson City Nevada 89703, our telephone number is (775) 321-8228 and our fax number is (775) 306-8587. Business Development On June 21, 2012, Mr. Alex Robertson, president and sole officer and director incorporated the Company in the State of Nevada and established a fiscal year end of September 30. The Company does not own or lease any property. The only employee of the Company is its sole officer and director. We intend to contract with consultants to develop our logo and packaging. EPICURE CHARCOAL, INC. is a development-stage company that intends to market its planned products online and sell its planed charcoal products, at Trade shows and market to Retailers. We do not have any developed products at this time; we plan to develop 1 product under the brand name EPICURE CHARCOAL, INC. The Company is currently a shell company as we have no operations and assets consisting solely of cash. 3 EPICURE CHARCOAL, INC. has on the date of this prospectus not generated any revenues. We have not implemented our business model as of yet. Our auditors have expressed an opinion expressing their exists substantial doubt as to our ability to continue as an ongoing business. We intend to provide our own brand of Charcoal to potential customers whose interests are in BBQ products and restaurant food grilling. It is the Company’s intention to develop 1 product for recreational use BBQ, Catering and restaurant uses in different bag sizes (8lb, 16, 35lb) The Company’s relationship with Jodwa Trading is limited to verbal communications. Jodwa Trading is a company incorporated in Namibia that manufactures lump charcoal and briquettes and exports to various countries around the world. Through our initial discussions with JODWA Trading we understand that they have all the necessary equipment to manufacture the charcoal and bag it with our logo in place. We intend to enter into a trade agreement with JODWA Trading for the supply of our planned product. We do not currently have any intellectual property During the next 12 months EPICURE CHARCOAL, INC. intends to develop the EPICURE CHARCOAL, INC. range for BBQ, Catering and restaurant uses. Once our product is developed the Company will begin its marketing and sales initiative. Management intends to market its product to the states of Washington, Oregon, Idaho, California Nevada, Arizona and Montana in order to minimize the shipping cost, as we intend to store the first containers of charcoal in Blaine, Washington. The President has verbally agreed to provide storage facility to the Company at no charge for the charcoal containers; there is no written contract in place for this. Plan of Operations EPICURE CHARCOAL, INC. is a development stage Company that intends to sell lump charcoal under the product name Black Gold. We intend to introduce the product to the market place by, selling to individual hearth and Patio stores and specialty BBQ stores and local distributors. The Company intends to attend trade shows and have sales agents working on a commission basis to increase its potential sales. It is our intention over the next 12 months to introduce Black Gold to the charcoal market. Management believes we will be able to distinguish our planned product as a premium priced charcoal because we believe its quality is superior. Black Gold charcoal is made from the Black Thorn tree (Acacia mellifera). Black Thorn, a very dense wood, weighs approximately 1100kg per cubic meter as compared to American white oak weighing approximately 770kg per cubic meter or Hickory weighing approximately 830kg per cubic meter. According to Wikipedia, “there is a correlation between density and calories/volume” and “denser hardwoods … tend to burn hotter and cleaner then charcoal briquettes”. We intend to have three different size packages: 1) a smaller compact bag of charcoal at 8lb that is ideal for putting in the vehicle and going for a BBQ at a park or with friends, 2) a 16lb bag ideal for home environment where it can be used and stored again conveniently and 3) a 35lb bag intended for use by restaurants and caterers doing an extensive amount of BBQ and/or grilling of food. The company intends to sell the 8lb, 16lb bag and the 35lb bag directly through its website to restaurants and caterers with minimum order quantities to mediate any shipping costs. Our plan of operations over the next 12 months is the following. The Company has 3 anticipated phases for its plan of operations. Significant step 1 30 days Travel to Namibia and Negotiations 25% shares sold 50% 75% 100% Significant step 2 90 Days Logo development, Market target research Significant Step 3 120 days Sales and marketing efforts 4 Our first phase will start with the company’s sole officer and director flying to Namibia, and start negotiations for the Company to secure contracts, and business relations with JODWA TRADING of Tsumeb. Our anticipated costs for this phase is $7,500, this phase is expected to last up to 30 days. The second phase of the company’s plan is obtaining contracts with researchers to determine which areas and what population demographic to target to start our sales and marketing campaign so that we can use our sales and marketing effort to the maximum capability. We intend to have our logos designed as well as the packaging of our bags The Company anticipates this phase to be completed 90 days after this registration statement becomes effective. The cost for this phase is estimated at $30,500. We intend to simultaneously do our Market research estimated at $7000. The anticipated third phase of this operational plan of the Company will start 120 days after the registration statement becomes effective. In this phase we intend to have our first products shipped to us in Blaine Washington. The Company intends to have eight 40 feet containers in a storage facility in Blaine. We intend to launch our website contract sales agents to sell our product on commission basis, attend trade shows to generate sales and make the public aware of our brand and our social economic values. This phase is expected to cost $125,000. The Company intends to not have more than $3,000 office expenses. The Market Opportunity The HPBA (Hearth, Patio & Barbecue Association) State in there Report of the Barbecue Industry that Charcoal Shipment Statistics from 1993-2010 has seen a increase in shipping of Lump Charcoal and an increase in the price of Lump Charcoal, compared to regular briquettes. The tables below sourced from the HPBA, forms the basis of management’s belief that the trend will continue with more people realizing the advantages of using Natural lump charcoal, if the statistics are to be projected into the future the market for natural lump charcoal seems very lucrative. 5 Charcoal Shipments (Tons) 1993-2010 Year Regular Briquets Instant Light Total Briquets Lump Charcoal Average Retail Prices for Charcoal Products 2000-2010 Year Regular Briquets (20 lbs) Instant Light (20 lbs) Lump (10 lbs) $ The tables above represent the statistical data upon which management bases its belief that the trend of increased shipping and increased pricing of Lump Charcoal will continue. Competitive Advantages The charcoal market has many competitors. Some of our competitors may have greater access to capital than we do and may use these resources to engage in aggressive advertising and marketing campaigns. The prevalence of aggressive advertising and promotion may generate pricing pressures to which we must respond. We expect that competition will continue to increase. We might not be able to compete with large company’s if they where to drive prices down for BBQ charcoal. Because our product will be supplied through Jodwa Trading, a low cost suppler from Namibia, our product costs will be relatively low and it will allow us to offer our planned product at a premium yet competitive price. 6 Item 1A. Risk Factors. The Company is a smaller reporting company as defined by rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item Item 2. Properties. The Company does not own or lease any property, the office space is provided by the president at no charge. Our current principal executive offices is located at 6910 Salashan Parkway, Ferndale, Washington 98248, telephone 775-321-8228 and fax 775-306-8587. Item 3. Legal Proceedings. The Company is not party to any legal proceedings, nor is there any known legal proceedings contemplated against the Company. No director, officer or affiliate of the Company and no owner of record or beneficial owner of more than 5.0% of the securities of the Company, or any associate of any such director, officer or security holder is a party adverse to the Company or has a material interest adverse to the Company in reference to pending litigation. Item 4. Mine Safety Disclosures. 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company is not listed on any or quoted on any stock exchange. Item 6. Selected Financial Data We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide information required under this item Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our financial condition and results of operation should be read in conjunction with the Company financial statements and related notes included elsewhere in this report. This form 10-K contains certain forward-looking statements. Management discusses and analyzes forward looking statements that reflect the views of management in respect to the Company’s future financial performance. Words used in these forward-looking statements are words that refer to future rustic events and are not based on substantial evidence. These words could be words like believe, expect, estimate, anticipate and project these are the words management believes project to forward looking financial performance and statements but are not limited to these words only. A potential investor cannot be completely certain that these statements will be accurate. Liquidity and Capital Resources Our auditor’s report on our September 30, 2013 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our sole director may be unwilling or unable to loan or advance us additional capital, we believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease the implementation of our business plans. See “September 30, 2013 Audited Financial Statements - Auditors Report.” As the company has been issued an opinion by its auditors that substantial doubt exists as to whether the company can continue as a going concern, it may be difficult for the company to attract investors. At the present time, we have been able to raise additional cash by selling of common stock, it will likely not be sufficient to support our planned operations. If we are unable to raise the cash needed to support our operations, we will either suspend product development and marketing activities until we do raise the cash, or cease operations entirely. Other than as described in this paragraph, we have no other financing plans. We anticipate that our current cash and cash equivalents and cash generated from operations, if any, will be insufficient to satisfy our liquidity requirements for at least the next 12 months. We will require additional funds prior to such time and the Company will seek to obtain theses funds by selling additional capital through private equity placements, debt or other sources of financing. If we are unable to obtain sufficient additional financing, we may be required to reduce the scope of our planned operations, which could harm our business, financial condition and operating results. Additional funding to meet our requirements may not be available on favourable terms, if at all. 8 Over the next twelve months the Company intends to introduce it’s one product to the charcoal market in three different sizes: 1) a smaller compact bag of charcoal at 8lb that is ideal for putting in the vehicle and going for a BBQ at a park or with friends, 2) a 16lb bag ideal for home environment where it can be used and stored again conveniently and 3) a 35lb bag intended for use by restaurants and caterers doing an extensive amount of BBQ and/or grilling of food. Limited Operating History The Company was incorporated in the state of Nevada as a for-profit company on June 21, 2012. We are a development-stage company There is no historical financial information about us upon which to base an evaluation of our performance. We are a development stage company and have not generated any revenues from activities. We cannot guarantee that we will be successful in our planned business activities. Our business is subject to risks inherent to a new business enterprise including limited capital resources, possible delays in the development of our products and possible cost overruns due to cost increases. Results of Operations We did not earn any revenues during the fiscal year ending September 30, 2013. During the fiscal year ending September 30, 2013 we incurred operating expenses of $12,011 comprised of professional fees in the amount of $8,895 and office and administrative expenses of $3,116. Since inception the Company has incurred operating expenses of $13,932. As compared to the Inception date (June 21, 2012) to September 30, 2012. September 30, 2012 our incurred operating expenses where $1,921 comprised of $1,171 office and administrative expenses and professional fees of $750. Off-Balance sheet arrangements The Company is not aware of any off-balance sheet arrangements other than set forth in the Company’s Liquidity and Capital resources that have or are reasonably likely to have a current or future effect on the registrant's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors Item 7A. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 9 Item 8. Financial Statements and Supplementary Data. EPICURE CHARCOAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2013 Audited REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO FINANCIAL STATEMENTS F-6 10 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Epicure Charcoal Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Epicure Charcoal Inc. (A development stage company) as of September 30, 2013 and 2012, and the related statements of operations, stockholders' equity and cash flows for the period from June 21, 2012 (inception) to September 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial positions of Epicure Charcoal Inc. as of September 30, 2013 and 2012, and the results of its operations and its cash flows for the period from June 21, 2012 (inception) to September 30, 2013 in conformity with accounting principles generally accepted in the United States of America. The financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kenne Ruan, CPA, P.C. Woodbridge, Connecticut October 16, 2013 F-1 EPICURE CHARCOAL, INC. (A Development Stage Company) BALANCE SHEETS September 30, September 30, Audited Audited ASSETS CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans from Related Party TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' DEFICIT Capital stock Authorized 75,000,000 shares of common stock, $0.001 par value Issued and outstanding 5,000,000 shares of common stock $ $ Subscription Receivable - ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements F-2 EPICURE CHARCOAL, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Audited Year ended September 30, Inception date (June 21, 2012) to September 30, Inception date (June 21, 2012) to September 30, EXPENSES Office and general $ $ $ Professional Fees Total Expenses $ $ $ NET LOSS $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - The accompanying notes are an integral part of these financial statements F-3 EPICURE CHARCOAL, INC. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) From inception (June 21, 2012) to September 30, 2013 Audited Deficit accumulated Common Stock Share during the Number of Subscriptions development shares Amount Receivable stage Total Founder's Shares issued for cash at $0.001 per share on September 30, 2012 $ $ ) $
